COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






THE STATE OF TEXAS,

                        Appellant,

v.

ANTONIO RAMOS,

                        Appellee.


§
 
§
 
§
 
§
 
§
 
 § 


No. 08-11-00090-CR

Appeal from the

County Court at Law No. 1
of El Paso County, Texas 

(TC# 20100C03491) 





MEMORANDUM OPINION

            On September 7, 2011, we abated this appeal for the filing of supplemental findings of
fact and conclusions of law by the trial court.  After the trial court filed the supplemental findings
and conclusions, the State moved to dismiss the appeal.  It is therefore ordered that the appeal be
reinstated on the docket of this Court and that the State’s motion to dismiss be granted.  This
appeal is dismissed.  See Tex.R.App.P. 42.2(a).


November 30, 2011
CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)